DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sprayer assembly coupled with the tub” as recited in independent claims 1, 9, and 18 must be shown or the feature(s) canceled from the claim(s) (note the disclosed sprayer assembly 28 is only shown to be disposed within or coupled with a portion of the bellows 50).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 9, and 18, it is unclear how the sprayer assembly is “coupled with the tub”.  The original disclosure as filed clearly describes the sprayer assembly disposed within or coupled with bellows (50), but it is unclear how the nozzles may be configured to be coupled with the tub and function as recited.  Examiner suggest more distinctly defining the claims to include the sprayer assembly disclosed within a portion of the bellows (which appears to be a required element for the sprayer assembly to function as described).  Clarification and correction are required.
In independent claims 9 and 18, it is unclear how the recirculating fluid flow system comprises a tub and cabinet since these elements appear to be part of the claimed appliance and separate from the recirculating fluid flow system.  Clarification and correction are required.
Regarding claims 2, 12, and 20, it is unclear how the sprayer assembly is both coupled to the tub and disposed within the bellows.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11 & 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0108102 to KEHL et al. (“KEHL”).
Regarding claims 9-11 and 14-19, KEHL discloses a recirculating fluid flow system for an appliance (10), the fluid flow system comprising:
a fluid pump (26) that delivers process fluid through a fluid path;
a tub (12) disposed within a cabinet and that defines a processing space, wherein the fluid path includes at least a portion of the processing space, the tub having an outlet that directs the process fluid toward the fluid pump (see bottom of Fig. 2 showing tub 12 having fluid outlet into pump 26); and
a sprayer assembly (30) coupled with the tub for directing the process fluid into the processing space, the sprayer assembly including a spray head (38) having a plurality of spray nozzles (44) and an operable seam (52/54) that extends through each spray nozzle of the plurality of spray nozzles, wherein the operable seam is selectively separable to define a release opening that includes at least two spray nozzles of the plurality of spray nozzles (note each of the plural spray nozzles 44 include operable seams 52/54),
wherein the operable seam selectively defines the release opening when a blockage of the process fluid is disposed within at least one spray nozzle of the plurality of spray nozzles (note use of process fluid and associated blockage are intended use of the apparatus and not afforded patentable weight; also note the spray nozzles of KEHL are configured to flexibly open and “release” any associated blockage during use, e.g. as shown in Fig. 6),
wherein the plurality of spray nozzles is disposed within a flexible spray head (outer surface 43 of spray arm 38; note “flexible” is relative terminology and spray arm 38 is construed to have at least some degree of flexibility) that is operably positioned within a rigid housing (note “rigid” is also a relative term, the coupler 40 of KEHL readable thereon as having at least some degree of rigidity),
wherein the fluid path is configured to recirculate process fluid through the sprayer assembly and the tub (see Fig. 2, note recirculating line 33),
wherein the process fluid includes particulate material accumulated during a laundry cycle (laundry cycle and associated particulate material are intended use and not afforded patentable weight, the apparatus of KEHL fully capable of such intended use), and wherein the sprayer assembly is configured to allow passage of the particulate material through at least one spray nozzle of the plurality of spray nozzles and the release opening (see, e.g., Fig. 6 and associated text),
wherein the operable seam is biased toward a closed position that encloses an area of the operable seam between the plurality of spray nozzles (see, e.g., Fig. 4 and associated text),
wherein the flexible spray head includes a base that is seated within an aperture of the rigid housing (note base of 43 seated within aperture of rigid housing 40 in Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US KEHL in view of US 2014/0338708 to BOYD et al. (“BOYD”).
KEHL, supra, discloses the claimed invention including the claimed recirculating fluid flow system.  KEHL does not expressly disclose a light fixture as recited in claim 13.  However, it is old and known to provide a fluid treating cabinet with a light fixture in a household cleaning appliance to illuminating the working tub.  For instance, BOYD teaches that it is known to provide light fixtures (56) within a tub for the purpose of illuminating items in the wash tub (see BOYD at Fig. 1 and ¶ [0028]). 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the cabinet in the recirculating fluid flow system of KEHL with a light fixture, as taught in BOYD, to yield the same and predictable results of illuminating the wash tub and items contained therein.

Allowable Subject Matter
Claims 1-8, 12, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711